Exhibit 10.8







ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the 29th
day of April, 2011, by INLAND DIVERSIFIED PRATTVILLE LEGENDS, L.L.C., a Delaware
limited liability company, having an address at 2901 Butterfield Road, Oak
Brook, Illinois 60523 (“Borrower”) and INLAND DIVERSIFIED REAL ESTATE TRUST,
INC., a Maryland corporation, having an address at 2901 Butterfield Road, Oak
Brook, Illinois 60523 (“Guarantor”; Borrower and Guarantor hereinafter referred
to, individually and collectively, as the context may require, as
(“Indemnitor”), in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (together with its
successors and assigns, “Indemnitee”) and the other Indemnified Parties (defined
below).

RECITALS:

A.

Borrower is the owner of the Property (as defined in the Loan Agreement (defined
below)).

B.

Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the original
principal amount of $18,890,000.00 pursuant to a Loan Agreement of even date
herewith between Borrower and Indemnitee (as the same may hereafter be amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time, the “Loan Agreement”), which Loan shall be evidenced by that
certain Promissory Note of even date herewith given by Borrower in favor of
Indemnitee in the original principal amount of EIGHTEEN MILLION EIGHT HUNDRED
NINETY THOUSAND AND NO/100 DOLLARS ($18,890,000.00) (such Promissory Note,
together with all extensions, renewals, replacements, restatements or
modifications thereof, the “Note”).

C.

The Loan is secured by, among other things, that certain Mortgage, Assignment of
Leases and Rents and Security Agreement, dated as of the date hereof given by
Borrower to Indemnitee and encumbering the Property (as the same may hereafter
be amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Mortgage”).  Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Loan Agreement.

D.

Indemnitee is unwilling to make the Loan unless Indemnitor agrees to provide the
indemnification, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties.

E.

Indemnitor is entering into this Agreement to induce Indemnitee to make the
Loan.

AGREEMENT:

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby agrees for the benefit of the Indemnified Parties as follows:











1.

Indemnification.  INDEMNITOR COVENANTS AND AGREES, AT ITS SOLE COST AND EXPENSE,
TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD THE INDEMNIFIED PARTIES HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES (DEFINED BELOW) IMPOSED UPON OR INCURRED BY
OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING
OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE OF THE FOLLOWING:  (A) ANY
PRESENCE OF ANY HAZARDOUS SUBSTANCES IN, ON, ABOVE, OR UNDER THE PROPERTY; (B)
ANY PAST, PRESENT OR THREATENED RELEASE OF HAZARDOUS SUBSTANCES IN, ON, ABOVE,
UNDER OR FROM THE PROPERTY; (C) ANY ACTIVITY BY INDEMNITOR, ANY PERSON
AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY IN
CONNECTION WITH ANY ACTUAL, PROPOSED OR THREATENED USE, TREATMENT, STORAGE,
HOLDING, EXISTENCE, DISPOSITION OR OTHER RELEASE, GENERATION, PRODUCTION,
MANUFACTURING, PROCESSING, REFINING, CONTROL, MANAGEMENT, ABATEMENT, REMOVAL,
HANDLING, TRANSFER OR TRANSPORTATION TO OR FROM THE PROPERTY OF ANY HAZARDOUS
SUBSTANCES AT ANY TIME LOCATED IN, UNDER, ON OR ABOVE THE PROPERTY; (D) ANY
ACTIVITY BY INDEMNITOR, ANY PERSON AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR
OTHER USER OF THE PROPERTY IN CONNECTION WITH ANY ACTUAL OR PROPOSED REMEDIATION
OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED IN, UNDER, ON OR ABOVE THE
PROPERTY, WHETHER OR NOT SUCH REMEDIATION IS VOLUNTARY OR PURSUANT TO COURT OR
ADMINISTRATIVE ORDER, INCLUDING BUT NOT LIMITED TO ANY REMOVAL, REMEDIAL OR
CORRECTIVE ACTION; (E) ANY PAST, PRESENT OR THREATENED NON-COMPLIANCE OR
VIOLATIONS OF ANY ENVIRONMENTAL LAW (OR PERMITS ISSUED PURSUANT TO ANY
ENVIRONMENTAL LAW) IN CONNECTION WITH THE PROPERTY OR OPERATIONS THEREON,
INCLUDING BUT NOT LIMITED TO ANY FAILURE BY INDEMNITOR, ANY PERSON AFFILIATED
WITH INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY TO COMPLY WITH ANY
ORDER OF ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH ANY ENVIRONMENTAL LAW;
(F) THE IMPOSITION, RECORDING OR FILING OR THE THREATENED IMPOSITION, RECORDING
OR FILING OF ANY ENVIRONMENTAL LIEN ENCUMBERING THE PROPERTY; (G) ANY
ADMINISTRATIVE PROCESSES OR PROCEEDINGS OR JUDICIAL PROCEEDINGS IN ANY WAY
CONNECTED WITH ANY MATTER ADDRESSED IN THIS AGREEMENT; (H) ANY PAST, PRESENT OR
THREATENED INJURY TO, DESTRUCTION OF OR LOSS OF NATURAL RESOURCES IN ANY WAY
CONNECTED WITH THE PROPERTY, INCLUDING BUT NOT LIMITED TO COSTS TO INVESTIGATE
AND ASSESS SUCH INJURY, DESTRUCTION OR LOSS; (I) ANY ACTS OF INDEMNITOR, ANY
PERSON AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY
IN ARRANGING FOR DISPOSAL OR TREATMENT, OR ARRANGING WITH A TRANSPORTER FOR
TRANSPORT FOR DISPOSAL OR TREATMENT, OF HAZARDOUS SUBSTANCES AT ANY FACILITY OR
INCINERATION VESSEL CONTAINING SUCH OR SIMILAR





2







HAZARDOUS SUBSTANCES; (J) ANY ACTS OF INDEMNITOR, ANY PERSON AFFILIATED WITH ANY
INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY IN ACCEPTING ANY
HAZARDOUS SUBSTANCES FOR TRANSPORT TO DISPOSAL OR TREATMENT FACILITIES,
INCINERATION VESSELS OR SITES FROM WHICH THERE IS A RELEASE, OR A THREATENED
RELEASE OF ANY HAZARDOUS SUBSTANCE WHICH CAUSES THE INCURRENCE OF COSTS FOR
REMEDIATION; (K) ANY PERSONAL INJURY, WRONGFUL DEATH, OR PROPERTY OR OTHER
DAMAGE ARISING UNDER ANY STATUTORY OR COMMON LAW OR TORT LAW THEORY, INCLUDING
BUT NOT LIMITED TO DAMAGES ASSESSED FOR PRIVATE OR PUBLIC NUISANCE OR FOR THE
CONDUCTING OF AN ABNORMALLY DANGEROUS ACTIVITY ON OR NEAR THE PROPERTY; AND (L)
ANY MISREPRESENTATION OR INACCURACY IN ANY REPRESENTATION OR WARRANTY OR
MATERIAL BREACH OR FAILURE TO PERFORM ANY COVENANTS OR OTHER OBLIGATIONS
PURSUANT TO THIS AGREEMENT, THE LOAN AGREEMENT OR THE MORTGAGE.

2.

Duty to Defend and Attorneys and Other Fees and Expenses.  Upon written request
by any Indemnified Party, Indemnitor shall defend same (if requested by any
Indemnified Party, in the name of the Indemnified Party) by attorneys and other
professionals approved by the Indemnified Parties.  Notwithstanding the
foregoing, any Indemnified Parties may, in their sole and absolute discretion,
engage their own attorneys and other professionals to defend or assist them,
and, at the option of such Indemnified Parties, their attorneys shall control
the resolution of any claim or proceeding, provided that no compromise or
settlement shall be entered without Indemnitor’s consent, which consent shall
not be unreasonably withheld.  Upon demand, Indemnitor shall pay or, in the sole
and absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.

3.

Definitions.  Capitalized terms used herein and not specifically defined herein
shall have the respective meanings ascribed to such terms in the Loan Agreement.
 As used in this Agreement, the following terms shall have the following
meanings:

The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor of or in the Loan or the Securities.

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including but not limited to costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of





3







whatever kind or nature, and whether or not incurred in connection with any
judicial or administrative proceedings, actions, claims, suits, judgments or
awards.

4.

Unimpaired Liability.  The liability of Indemnitor under this Agreement shall in
no way be limited or impaired by, and Indemnitor hereby consents to and agrees
to be bound by, any amendment or modification of the provisions of the Note, the
Loan Agreement, the Mortgage or any other Loan Document to or with Indemnitee by
Indemnitor or any Person who succeeds Indemnitor or any Person as owner of the
Property.  In addition, the liability of Indemnitor under this Agreement shall
in no way be limited or impaired by (i) any extensions of time for performance
required by the Note, the Loan Agreement, the Mortgage or any of the other Loan
Documents, (ii) any sale or transfer of all or part of the Property, (iii)
except as provided herein, any exculpatory provision in the Note, the Loan
Agreement, the Mortgage, or any of the other Loan Documents limiting
Indemnitee’s recourse to the Property or to any other security for the Note, or
limiting Indemnitee’s rights to a deficiency judgment against Indemnitor, (iv)
the accuracy or inaccuracy of the representations and warranties made by
Indemnitor under the Note, the Loan Agreement, the Mortgage or any of the other
Loan Documents or herein, (v) the release of Indemnitor or any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the other Loan Documents by operation of law,
Indemnitee’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Loan, or (vii) Indemnitee’s failure to
record the Mortgage or file any UCC financing statements (or Indemnitee’s
improper recording or filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the Loan;
and, in any such case, whether with or without notice to Indemnitor and with or
without consideration.

5.

Enforcement.  The Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to or exhausting any security or collateral or without
first having recourse to the Note, the Loan Agreement, the Mortgage, or any
other Loan Documents or any of the Property, through foreclosure proceedings or
otherwise, provided, however, that nothing herein shall inhibit or prevent
Indemnitee from suing on the Note, foreclosing, or exercising any power of sale
under, the Mortgage, or exercising any other rights and remedies thereunder.
 This Agreement is not collateral or security for the Debt, unless Indemnitee
expressly elects in writing to make this Agreement additional collateral or
security for the Debt, which Indemnitee is entitled to do in its sole and
absolute discretion.  It is not necessary for an Event of Default to have
occurred for the Indemnified Parties to exercise their rights pursuant to this
Agreement.  Notwithstanding any provision of the Loan Agreement, the obligations
pursuant to this Agreement are exceptions to any non-recourse or exculpation
provision of the Loan Agreement; Indemnitor is fully and personally liable for
such obligations, and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Property.

6.

Survival.  The obligations and liabilities of Indemnitor under this Agreement
shall fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Mortgage.  Notwithstanding
the provisions of this Agreement to the contrary, the liabilities and
obligations of Indemnitor hereunder shall not apply to the extent that
Indemnitor can prove that such liabilities and obligations arose solely from
Hazardous Substances that:  (a) were not present on or a threat to the Property
prior to the date that





4







Indemnitee or its nominee acquired title to the Property, whether by
foreclosure, exercise of power of sale or otherwise and (b) were not the result
of any act or negligence of Indemnitor or any of Indemnitor’s affiliates, agents
or contractors.

7.

Interest.  Any amounts payable to any Indemnified Parties under this Agreement
shall become immediately due and payable on demand and, if not paid within
thirty (30) days of such demand therefor, shall bear interest at the lesser of
(a) the Default Rate or (b) the maximum interest rate which Indemnitor may by
law pay or the Indemnified Parties may charge and collect, from the date payment
was due, provided that the foregoing shall be subject to the provisions of
Article 4 of the Note.

8.

Waivers.  

(a)

Indemnitor hereby waives (i) any right or claim of right to cause a marshaling
of Indemnitor’s assets or to cause Indemnitee or the other Indemnified Parties
to proceed against any of the security for the Loan before proceeding under this
Agreement against Indemnitor; (ii) and relinquishes all rights and remedies
accorded by applicable law to indemnitors or guarantors, except any rights of
subrogation which Indemnitor may have, provided that the indemnity provided for
hereunder shall neither be contingent upon the existence of any such rights of
subrogation nor subject to any claims or defenses whatsoever which may be
asserted in connection with the enforcement or attempted enforcement of such
subrogation rights including, without limitation, any claim that such
subrogation rights were abrogated by any acts of Indemnitee or the other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or the other Indemnified Parties; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon; (v)
presentment for payment, demand of payment, protest or notice of nonpayment or
failure to perform or observe, or other proof, or notice or demand; and (vi) all
homestead exemption rights against the obligations hereunder and the benefits of
any statutes of limitations or repose.  Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Loan until the
Loan shall have been paid in full.

(b)

INDEMNITOR AND INDEMNITEE HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN
EVIDENCED BY THE NOTE, THE APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE, THE
NOTE, THE MORTGAGE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR
OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION THEREWITH.

9.

Subrogation.  Indemnitor shall take any and all reasonable actions, including
institution of legal action against third parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such Person responsible for
the presence of any Hazardous Substances at, in, on, under or near the Property
or otherwise obligated by law to bear the cost.  The Indemnified Parties shall
be and hereby are subrogated to all of Indemnitor’s rights now or hereafter in
such claims.





5







10.

Indemnitor’s Representations and Warranties.  Indemnitor represents and warrants
that:

(a)

if Indemnitor is a corporation, a limited liability company, a statutory trust
or partnership, it has the full corporate/ limited liability company/
partnership/ trust power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; the execution, delivery and performance of
this Agreement by Indemnitor has been duly and validly authorized; and all
requisite corporate/ limited liability company/ partnership/ trust action has
been taken by Indemnitor to make this Agreement valid and binding upon
Indemnitor, enforceable in accordance with its terms;

(b)

if Indemnitor is a corporation, a limited liability company, a statutory trust
or a partnership, its execution of, and compliance with, this Agreement is in
the ordinary course of business of Indemnitor and will not result in the breach
of any term or provision of the charter, by-laws, partnership, operating or
trust agreement, or other governing instrument of Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which Indemnitor or
the Property is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Indemnitor or the Property is
subject;

(c)

to the best of Indemnitor’s knowledge, there is no action, suit, proceeding or
investigation pending or threatened against it which, either in any one instance
or in the aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of Indemnitor, or in any
material impairment of the right or ability of Indemnitor to carry on its
business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;

(d)

it does not believe, nor does it have any reason or cause to believe, that it
cannot perform each and every covenant contained in this Agreement;

(e)

to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

(f)

this Agreement constitutes a valid, legal and binding obligation of Indemnitor,
enforceable against it in accordance with the terms hereof.

11.

No Waiver.  No delay by any Indemnified Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver of any such privilege,
power or right.

12.

Notice of Legal Actions.  Each party hereto shall, within five (5) business days
of receipt thereof, give written notice to the other party hereto of (i) any
notice, advice or other communication from any Governmental Authority or any
source whatsoever with respect to





6







Hazardous Substances on, from or affecting the Property, and (ii) any legal
action brought against such party or related to the Property, with respect to
which Indemnitor may have liability under this Agreement.  Such notice shall
comply with the provisions of Section 15 hereof.

13.

Examination of Books and Records.  The Indemnified Parties and their accountants
shall have the right to examine the records, books, management and other papers
of Indemnitor which reflect upon its financial condition, at the Property or at
the office regularly maintained by Indemnitor where the books and records are
located.  The Indemnified Parties and their accountants shall have the right to
make copies and extracts from the foregoing records and other papers.  In
addition, at reasonable times and upon reasonable notice, the Indemnified
Parties and their accountants shall have the right to examine and audit the
books and records of Indemnitor pertaining to the income, expenses and operation
of the Property during reasonable business hours at the office of Indemnitor
where the books and records are located.

14.

Taxes.  Indemnitor has filed all federal, state, county, municipal, and city
income and other tax returns required to have been filed by it and has paid all
taxes and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it.  Indemnitor has no knowledge of any
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

15.

Notices.  All notices or other written communications hereunder shall be made in
accordance with Section 10.6 of the Loan Agreement.  Notices to Guarantor shall
be addressed as follows:

Inland Diversified Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, IL  60523
Attention:  Barry L. Lazarus

Facsimile No.: (630) 645-2070

With a copy to:

The Inland Real Estate Group, Inc./Law Department.
2901 Butterfield Road
Oak Brook, IL  60523
Attention:  General Counsel
Facsimile No.: (630) 218-4900

16.

Duplicate Originals; Counterparts.  This Agreement may be executed in any number
of duplicate originals and each duplicate original shall be deemed to be an
original.  This Agreement may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single Agreement.  The failure of any party hereto to execute
this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

17.

No Oral Change.  This Agreement, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Indemnitor or any Indemnified Party, but
only by an agreement in





7







writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.

18.

Headings, Etc.  The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

19.

Number and Gender/Successors and Assigns.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person referred to may require.  Without limiting
the effect of specific references in any provision of this Agreement, the term
“Indemnitor” shall be deemed to refer to each and every Person comprising an
Indemnitor from time to time, as the sense of a particular provision may
require, and to include the heirs, executors, administrators, legal
representatives, successors and assigns of Indemnitor, all of whom shall be
bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee.  Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns.  This Agreement shall inure to the benefit of Indemnified Parties and
their respective successors and assigns forever.

20.

Release of Liability.  Any one or more parties liable upon or in respect of this
Agreement may be released without affecting the liability of any party not so
released.

21.

Rights Cumulative.  The rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies which Indemnitee has under the Note, the
Mortgage, the Loan Agreement or the other Loan Documents or would otherwise have
at law or in equity.

22.

Inapplicable Provisions.  If any term, condition or covenant of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

23.

Governing Law.

(a)

THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY INDEMNITOR
AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE
NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED





8







PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE
PROPERTY SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN
WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT
PERMITTED BY LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT
AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S OPTION BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND INDEMNITOR WAIVES
ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND INDEMNITOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:

Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801




AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  INDEMNITOR (I) SHALL GIVE PROMPT
NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.








9







24.

Miscellaneous.  

(a)

Wherever pursuant to this Agreement (i) Indemnitee exercises any right given to
it to approve or disapprove, (ii) any arrangement or term is to be satisfactory
to Indemnitee, or (iii) any other decision or determination is to be made by
Indemnitee, the decision of Indemnitee to approve or disapprove, all decisions
that arrangements or terms are satisfactory or not satisfactory and all other
decisions and determinations made by Indemnitee, shall be in the sole and
absolute discretion of Indemnitee and shall be final and conclusive, except as
may be otherwise expressly and specifically provided herein.

(b)

Wherever pursuant to this Agreement it is provided that Indemnitor pay any costs
and expenses, such costs and expenses shall include, but not be limited to,
legal fees and disbursements of Indemnitee, whether retained firms, the
reimbursements for the expenses of the in-house staff or otherwise.

(c)

If Indemnitor consists of more than one person or party, the obligations and
liabilities of each such person or party hereunder shall be joint and several.

[NO FURTHER TEXT ON THIS PAGE]





10







Exhibit 10.8







IN WITNESS WHEREOF, this Agreement has been executed by Borrower and Guarantor
and is effective as of the day and year first above written.

BORROWER:

INLAND DIVERSIFIED PRATTVILLE LEGENDS, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member







By:

/s/ Barry L. Lazarus

Barry L. Lazarus

President

GUARANTOR:




INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation







By:

/s/ Barry L. Lazarus

Barry L. Lazarus

President















